Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 30, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SECURITY CAPITAL ASSURANCE LTD (Exact name of registrant as specified in its charter) Bermuda N/A (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) A.S. Cooper Building CT Corporation System 26 Reid Street, 4th Floor 111 Eighth Avenue Hamilton HM 11 Bermuda New York, New York 10011 (441) 292-7448 (212) 590-9200 (Address, including zip code, and telephone number, including (Name, address, including zip code, and telephone number, area code, of registrants principal executive office) including area code, of agent for service) Copies to: Jonathan I. Mark, Esq. Cahill Gordon & Reindel LLP 80 Pine Street New York, New York 10005 (212) 701-3000 Approximate date of commencement of proposed sale to the public: From time to time after the registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Title of Each Class of Amount to be Offering Price Aggregate Offering Amount of Securities to be Registered Registered(1)(2) Per Unit (1)(2) Price(1)(2) Registration Fee(3) Debt Securities, Preference Shares, par value $0.01 per share, Common Shares, par value $0.01 per share, Warrants, Purchase Contracts and Units.(4) Not applicable pursuant to Form S-3 General Instruction II(E). An indeterminate aggregate initial offering price or number of debt securities, preference shares, warrants and common shares of the Registrant is being registered as may from time to time be issued at indeterminate prices. Prices, when determined, may be in United States dollars or the equivalent thereof in one or more foreign currencies, foreign currency units or composite currencies. In accordance with Rules 456(b) and 457(r), the Registrant is deferring payment of all of the registration fee. The securities of each class may be offered and sold by the registrant and/or may be offered and sold from time to time by one or more selling securityholders to be identified in the future. The selling securityholders may purchase the securities directly from the registrant or from one or more underwriters, dealers or agents. Security Capital Assurance Ltd Debt Securities Preference Shares Common Shares Warrants Common Share Purchase Contracts Common Share Purchase Units The following are types of securities that we may offer, issue and sell from time to time, together or separately: debt securities, which may be senior debt securities or subordinated debt securities; our preference shares; our common shares; warrants to purchase debt or equity securities or preference shares; common share purchase contracts; and common share purchase units. The specific terms of any securities to be offered will be described in supplements to this prospectus. The prospectus supplements may also add, update, or change information contained in this prospectus. This prospectus may not be used to offer and sell securities unless accompanied by a prospectus supplement. You should read this prospectus and the applicable prospectus supplement carefully before you make your investment decision. We may offer and sell these securities through one or more underwriters, dealers and agents, through underwriting syndicates managed or co-managed by one or more underwriters, or directly to purchasers, on a continuous or delayed basis. We may also sell securities pursuant to a dividend reinvestment plan, if such a plan is offered. The terms and conditions of such plan, if any, will be set forth in a prospectus supplement. To the extent that any selling securityholder resells any securities, the selling securityholder may be required to provide you with this prospectus and a prospectus supplement identifying and containing specific information about the selling securityholder and the terms of the securities being offered. The prospectus supplement for each offering of securities will describe in detail the plan of distribution for that offering. Our common shares are listed on the New York Stock Exchange under the trading symbol SCA. Each prospectus supplement will indicate if the securities offered thereby will be listed on any securities exchange. See Risk factors beginning on page 3 in this prospectus as well as in all supplements to this prospectus, as well as any risk factors contained in documents incorporated by reference in this prospectus, for a discussion of certain risks that you should consider before buying any securities hereunder. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Prospectus dated August 30, 2007. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 CAUTIONARY NOTE REGARDING FORWARD- LOOKING STATEMENTS 2 RISK FACTORS 3 USE OF PROCEEDS 3 RATIOS OF EARNINGS TO FIXED CHARGES AND TO FIXED CHARGES AND PREFERENCE SHARE DIVIDENDS 3 GENERAL DESCRIPTION OF THE OFFERED SECURITIES 4 PLAN OF DISTRIBUTION 30 LEGAL MATTERS 33 EXPERTS 33 WHERE TO FIND MORE INFORMATION 33 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 33 i PROSPECTUS SUMMARY About this prospectus This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission (the SEC) utilizing the shelf registration process. Each time we offer securities, we will provide a prospectus supplement that will contain specific information about the terms of the securities we may offer. The prospectus supplement may also add, update or change information contained in this prospectus. The securities may be sold for U.S. dollars, foreign-denominated currency or currency units. Amounts payable with respect to any securities may be payable in U.S. dollars or foreign-denominated currency or currency units as specified in the prospectus supplement. The prospectus supplement will also contain, with respect to the securities being sold, the names of any underwriters, dealers or agents, together with the terms of the offering, the compensation of any underwriters and the net proceeds to us. Any underwriters, dealers or agents participating in such offering may be deemed underwriters within the meaning of the Securities Act of 1933, as amended, which we refer to in this prospectus as the Securities Act. You should carefully read both this prospectus and any prospectus supplement together with additional information described under the heading Where You Can Find More Information. You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide you with different information. You should not assume that the information contained or incorporated by reference in this prospectus is accurate as of any date other than the date of this prospectus. We are not making an offer of these securities in any state or jurisdiction where the offer is not permitted. References in this prospectus to the terms we, us, our company or other similar terms mean Security Capital Assurance Ltd, which we refer to as SCA, and its consolidated subsidiaries unless the context otherwise requires. Unless otherwise indicated, all figures assume that the underwriters do not exercise their option to purchase additional common shares from the selling shareholder. Our Company We are a Bermuda-domiciled holding company whose operating subsidiaries provide financial guaranty insurance, reinsurance, and other credit enhancement products to the public finance and structured finance markets throughout the United States and internationally. We were formed on March 17, 2006 by XL Capital Ltd (XL Capital) in anticipation of contributing its ownership interests in its financial guarantee insurance and financial guarantee reinsurance operating businesses to us and selling an interest in us to the public through an initial public offering of our common shares (the IPO). The contribution of the businesses from XL Capital to us occurred on July 1, 2006, we became an SEC reporting company on August 1, 2006 and the IPO was consummated on August 4, 2006. As a result of the IPO, XL Capital owned approximately 63% of our voting common shares, which was further reduced to 46% following XL Capitals secondary offering of our common stock in June 2007. The aforementioned operating businesses consisted of: (i) XL Capital Assurance Inc. (XLCA) and its wholly owned subsidiary, XL Capital Assurance (U.K.) Limited (XLCA-UK) and (ii) XL Financial Assurance Ltd. (XLFA). Prior to the IPO, XLCA was an indirect wholly owned subsidiary of XL Capital and substantially all of XLFA was indirectly owned by XL Capital, except for a $54.0 million preferred stock interest which is owned by Financial Security Assurance Holdings Ltd. (FSAH), which was paid down to $39.0 million on March 30, 2007. XLCA is an insurance company domiciled in the State of New York and is licensed to conduct financial guarantee insurance business throughout all 50 of the United States, as well as in the Commonwealth of Puerto Rico, the District of Columbia and the U.S. Virgin Islands. In addition, XLCA through its wholly owned subsidiary, XLCA-UK, which is an insurance company organized under the laws of England, is permitted to conduct business in England, Ireland, Spain, France, Portugal, Italy, The Netherlands, Greece, Norway and Germany. To facilitate distribution of their products, XLCA maintains a branch office abroad in Singapore and XLCA-UK maintains a branch office in Madrid. In addition, XLCA has an office in California. XLCA and XLCA-UK are primarily engaged in providing credit protection through the issuance of financial guarantee insurance policies and credit default swaps. XLCA began writing direct financial guarantee insurance in 2000. 1 XLFA is incorporated in Bermuda and is registered as a Class 3 insurer under The Insurance Act of 1978. XLFA is primarily engaged in the business of providing reinsurance of financial guarantee insurance policies and credit default swaps issued by XLCA, subsidiaries of FSAH and, on a limited basis, certain other non-affiliated triple-A-rated financial guarantee primary insurance companies. XLFA began providing financial guarantee reinsurance in 1999. Our insurance and reinsurance subsidiaries are rated Aaa by Moodys Investors Service, Inc., which we refer to as Moodys, AAA by Standard & Poors, a division of the McGraw-Hill Companies, Inc., which we refer to as S&P, and AAA by Fitch, Inc., which we refer to as Fitch. Each of these ratings is the highest applicable rating available from that agency. Ratings are a measure of our subsidiaries ability to meet obligations to their policyholders and not an evaluation of us or an investment in our securities, including the shares of common stock offered hereby. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties. This prospectus, our annual report to ordinary shareholders, any proxy statement, any other Form 10-K, Form 10Q, or Form 8-K of ours, or any other written or oral statements made by or on behalf of us may include forward-looking statements that reflect our current views with respect to future events and financial performance. Statements that include the words expect; intend, plan, believe, project, anticipate, will, may and similar statements of a future or forward-looking nature identify forward-looking statements. All forward-looking statements address matters that involve risks and uncertainties. Accordingly, there are or will be important factors that could cause actual results to differ materially from those indicated in such statements. We believe that these factors include, but are not limited to, the following: changes in rating agency policies or practices, including adverse changes to the financial strength or financial enhancement ratings of any or all of our operating subsidiaries; ineffectiveness or obsolescence of our business strategy, due to changes in current or future market conditions or other factors; the performance of our invested assets; availability of capital (whether in the form of debt or equity) and liquidity (including letter of credit facilities); the timing of claims payments being faster or the receipt of reinsurance recoverables being slower than anticipated by us; increased competition on the basis of pricing, capacity, terms or other factors; greater frequency or severity of claims and loss activity on the insurance and credit default swap contracts that we issue, including as a result of natural or man-made catastrophic events, than our underwriting, reserving or investment practices anticipate based on his torical experience or industry data; developments in the worlds financial and capital markets that adversely affect the performance of our investments and our access to such markets; changes in the fair value of the credit default swaps that we issue, which we are required to report at fair value under applicable accounting rules. Since the date of our latest issued financial statements, credit spreads widened (which is not indicative of a deterioration in the credit quality of our credit default swap portfolio or any increase in managements expected losses thereon), which will likely result in an adverse change in fair value in our portfolio of credit default swaps; changes in, or termination of, our ongoing reinsurance agreements with certain subsidiaries of XL Capital or FSA; changes in regulation or tax laws applicable to us or our customers or suppliers such as our reinsurers; 2 changes in the rating agencies views on third-party inward reinsurance; changes in the availability, cost or quality of reinsurance or retrocession, including a material adverse change in the ratings of our reinsurers or retrocessionaires; changes with respect to XL Capital (including changes in its ownership percentage in us) or our rela tionship with XL Capital; changes that may occur in our operations as a public company; changes in accounting policies or practices or the application thereof; changes in the officers of our company or our subsidiaries; legislative or regulatory developments; changes in general economic conditions, including inflation, interest rates, foreign currency exchange rates and other factors; and the effects of business disruption or economic contraction due to war, terrorism or natural or other catastrophic events. The foregoing review of important factors should not be construed as exhaustive and should be read in conjunction with the other cautionary statements that are included or incorporated herein or elsewhere. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future developments or otherwise. RISK FACTORS Prior to making any investment decision with respect to the securities that we may offer, prospective investors should carefully consider the specific factors set forth under the caption Risk Factors in the applicable prospectus supplement and in our periodic and other reports filed with the SEC that are incorporated by reference herein, together with all of the other information appearing in this prospectus, in the applicable prospectus supplement or incorporated by reference into this prospectus in light of their particular investment objectives and financial circumstances. USE OF PROCEEDS We intend to use the net proceeds from the sales of the securities as set forth in the applicable prospectus supplement. RATIOS OF EARNINGS TO FIXED CHARGES AND TO FIXED CHARGES AND PREFERENCE SHARE DIVIDENDS Our ratios of earnings to fixed charges and to fixed charges and preference share dividends, on a consolidated basis, for each of the periods indicated are as follows: Six Months Six Months Fiscal Year Ended December 31, Ended Ended June 30, 2007 June 30, 2006 Ratio of earnings to 61.7x 55.9x 59.4x 42.6x 33.9x 32.2x 61.3x fixed charges Ratio of earnings to fixed charges and preference share dividends 22.1x 8.8x 12.6x 8.3x 4.2x 6.2x 6.6x 3 GENERAL DESCRIPTION OF THE OFFERED SECURITIES We may issue from time to time, in one or more offerings the following securities: debt securities, which may be senior or subordinated, and which may be convertible into our common shares or be non-convertible; preference shares; common shares; warrants exercisable for debt securities, common shares or preference shares; common share purchase contracts; and common share purchase units, each representing ownership of one or more common share pur chase contracts and, as security for the holders obligation to purchase common shares under the share purchase contract, any one or more of (1) our debt securities (which may be senior or sub- ordinated), (2) debt obligations of third parties, including U.S. Treasury securities or (3) our preference shares. We will set forth in the applicable prospectus supplement a description of the debt securities, preference shares, common shares, warrants and units that may be offered under this prospectus.
